BAKER, Circuit Judge.
Charles M. Scott, merchant, citizen of Illinois, on March 21, 1911, executed to one Earwell, as trustee, a deed of general assignment of his property for tire benefit of his creditors. On May 3, 1911, Scott was adjudged a bankrupt. Assignee Farwell surrendered the estate to the trustee in bankruptcy. Before the proceeds were distributed to creditors, Scott died, and his widow, appellee herein, under section 8 of the Bankruptcy Act, petitioned the court for an allowance of a “widow’s award” according to the statutes of Illinois. This was granted, and the trustee appeals.
Hull v. Dicks, 235 U. S. 584, 35 Sup. Ct. 152, 59 L. Ed. -, is authority for sustaining the award unless Scott’s assignment for the benefit of creditors makes a difference. But the Bankruptcy Act is of national scope and paramount authority. True, a general assignment for the benefit of creditors is not forbidden. It is an act of bankruptcy, regardless of solvency; but neither the debtor nor his creditors are bound thereupon to resort to the national courts. And so, pending a "petition in bankruptcy within the succeeding four months, the-assignment may be said to be only voidable; but the moment national jurisdiction attaches the assignment is absolutely void, no one, pending the attachment of national jurisdiction, can obtain any rights through or under the assignee, who stands, not as a purchaser, but only as the agent of the debtor, and the trustee in bankruptcy takes title from the debtor under the act the same as if the assignment had never been made. Collier on Bankruptcy, § 70, subd. 4; Remington on Bankruptcy, §§ 1606-1608; West Co. v. Lea, 174 U. S. 590, 19 Sup. Ct. 836, 43 L. Ed. 1098; Bryan v. Bernheimer, 181 U. S. 188, 21 Sup. Ct. 557, 45 L. Ed. 814.
The order is affirmed.